Lehman, J.
The plaintiffs sued on a note made by the defendant Horwitz, indorsed by both defendants *689and delivered to one Sol Brill. The answer contains a general denial and three affirmative defenses. It is conceded that any defense to the note which the defendants could prove against Brill may be proven against the plaintiffs who are apparently not holders for value. The second affirmative defense contained in the answer is clearly insufficient on its face and was stricken out on plaintiff’s motion in accordance with the opinion of this court written upon a previous appeal. 97 Misc. Rep. 622. Upon this trial the plaintiffs rested after producing the note and notice of protest and the defendants then attempted to show that the note was without consideration and that a blank left for the time of payment was filled in by Brill without authority. The trial justice at the close of the defendants’ case directed a verdict in favor of the plaintiffs and the defendants appeal.
The note in its present form reads as follows:
“ New York, February 23, 1915.
“ Five months after date I promise to pay to the order of myself One Thousand Three Hundred and seventy-five 00/100 dollars. Payable at 43 W. 16th Street, New York City.
“ Value received with interest.
“ No. xxx Due July 23, H. Horwitz.”
The defendant Horwitz testified, and for the purpose of this appeal we must accept his testimon,,is true, that when he delivered the note to Brill on February 23, 1915, there were no "words or figures in the blank before the words “ after date ” or after the word “ due:” The note when delivered was, however, entirely complete except that no time for payment was expressed. The holder of the note had prima facie authority under section 33 of the Negotiable Instru*690ment Law to fill in these blanks and thereby to make the note payable at a fixed time and even if he filled them in without authority the note would be enforcible in the hands of a bona ficle holder for value. Evidence may, however, always be given to show that the holder did not have actual authority to fill in the blanks. Ordinarily of course where a holder wrongfully fills in blanks to complete an instrument he does not technically “ alter ” an instrument but he puts the instrument so completed into existence either without any authority or not in accordance with the authority given. In the present case, however, the note was probably enforcible as a demand note even if no blank had been filled in. Neg. Inst. Law, § 26. If then the note was given to Brill without any actual authority to fill in the blanks and upon the understanding that it was a completed note payable! on demand, then Brill had no right to fill in the blanks and make it a note payable at a definite time. Such act does actually alter a demand note^into a note payable at a fixed time. If an instrument has been altered in this way such alteration would constitute a defense to the instrument if it is material. It is claimed, however, that the alteration of a demand note into a note payable five months after date is not a material alteration in the sense that it increases the obligation of the maker, for the holder of a demand note may at any time demand payment and by inserting a definite time for payment merely limits the date on which he can malee such demand. This contention, however, seems to me without merit. If the note was payable on demand and thereafter altered into a note payable in five months, such alteration would certainly be a material alteration as against the indorser who would be discharged from his liability on a demand note unless presentment is made within a reasonable time after its issue. Neg. *691Inst. Law, § 131. Even as against the maker, however, such alteration would be material for the maker of a note payable at a definite time cannot pay the note previous to that time and thereby stop the running of interest, and the Statute of Limitations only begins running from the date on which the note becomes due and at least in these particulars such an alteration would materially change the effect of the note.
In the present case the defendant Horwitz, in addition to the proof that the note was not in the condition in which it was delivered, testified that prior to the delivery he arranged with Brill that he should give him a note payable on demand but that the note should not become due until a building which Horwitz was preparing to erect was completed. The trial justice struck out this testimony and all testimony of a similar kind on the ground that this court had decided upon the previous appeal that evidence to establish that the note was delivered conditionally was not admissible unless such condition was pleaded. Evidence to establish that a note on its face payable on demand was payable only after the happening of an event not named in the instrument is, of course, inadmissible, for such evidence would tend to vary the written instrument. See Reinhandler v. Lowenthal, 159 N. Y. Supp. 695; Sheldon v. Heaton, 88 Hun, 535. It was, however, admissible in my opinion to show that Brill had no authority to fill in the blanks in the manner he has done.
It is true that the evidence offered by the defendant upon this point is perhaps open to the construction that while Horwitz called the note a demand note it was really the intention of the parties that the note should remain an incomplete .note until the theatre was completed and that the holder should then have authority to complete the instrument by filling in the *692blank. Such a construction of the conversation might be reasonable in view of the fact that the note bore an indorsement and that presumably the parties intended that the indorser should be held even though demand was not made till months thereafter. Even such a construction, would not, however, in my opinion, aid the plaintiff. If this testimony failed to show that the note was altered it would rebut the prima facie authority of the holder to complete the note in the manner he has done and would show that the holder filled in the blanks without authority. It is urged, however, that the defendant has pleaded only alteration and not that the holder filled in the blanks without authority. It seems to me quite evident that the defendant has a right to show such facts without pleading them. The prima facie authority to fill in blanks in an incomplete instrument may be rebutted by affirmative proof which the defendant has the burden of presenting. Logically it would seem that such proof was admissible under a general denial. The respondent claims, however, that under authority of Madden v. Gaston, 137 App. Div. 294, the defendant must plead affirmatively that the note has not been completed in accordance with the holder’s actual authority. In that case the court merely said that the “ statute imposes the burden upon the defendant to show the agreement, and that its terms have been violated,” and it is no authority for the view that the defendant has any greater burden than producing evidence to rebut the prima facie ease made by the plaintiff and it does not even discuss whether the defendant must affirmatively plead the actual agreement. In the case of Schwarz v. Oppold, 74 N. Y. 307, the Court of Appeals held that the defendant may even show an alteration under a general denial and a fortiori it seems to me he may show that the instrument sued on *693was issued incomplete and never completed in accordance with the authority given.
I agree with Mr. Justice Bijur that there is doubt whether evidence that the payee had “ authority to fill in the blanks in manner or tenor inconsistent with the remaining text of the note ’ ’ would be admissible but I cannot find that any evidence was offered for such purpose. The defendant offered evidence to show that the note was delivered with blanks for the time of payment. If as a matter of law the note was then payable on demand any change in the note without authority would constitute an alteration. On the other hand if the note was incomplete and the plaintiffs’ assignor thereof filled in the note contrary to the intent of the parties he acted without authority and the plaintiff cannot enforce the note so filled out. The evidence excluded was apparently offered for no other purpose and was, therefore, in my opinion, clearly admissible. The plaintiffs’ attorney objected to this evidence on the ground that it was not within the issues and the trial justice excluded this evidence on that ground only, relying upon a statement in the opinion of this court upon the previous appeal that proof “ that the note was by contemporaneous agreement made payable upon condition ” was not within the issues and raised no question that could have been submitted to the jury. The opinion does not, however, state that proof of alteration would not be within the issues. It did state that the issue of alteration in the note was not litigated on the previous trial and pointed out that in the absence of any explanation connecting’ the letter stating when a note therein described should become payable with the note in suit there was no proof of any alteration. Undoubtedly that opinion is open only to one construction, viz., that if that evidence was supplied the letter would be admissible to *694prove alteration or that the blanks in the note were not filled up in accordance with the authority given. On this trial the defendants’ attorney even in his opening of the ease stated that he would prove that the note was not to become payable until after the opening of the theatre only in order to show alteration, but the trial justice excluded all such evidence and struck out from the record every statement in any way referring to the note. If the trial justice had excluded merely the letter it might perhaps be argued that, in the absence of some statement by counsel that he expected to supply the defects in the proof pointed out by this court upon the previous appeal, the court below naturally assumed that no such evidence would be forthcoming. In view, however, of the fact that the trial justice not only excluded the letter, but struck out every allusion to the letter, including testimony which clearly supplied this defect, and all conversations which tended to establish that the note in its present form imposes a. different liability on the defendant from the liability imposed either by the incomplete note or by the agreement of the parties, and in view of the fact that even during the opening of defendants’ counsel thé trial justice sustained an objection to counsel’s stating that he would show that the note was not to become payable until after the theatre building was completed even though offered only to prove alteration, it becomes evident that the trial justice erroneously prevented the defendant from showing facts which, if true, would defeat the plaintiffs’ cause of action and which were admissible under the pleadings.
I cannot agree with Mr. Justice Bijur that this point is either obscure or insufficiently presented below. On the contrary, the point was clearly and repeatedly raised at the trial and in repeated colloquy the trial *695justice showed that he appreciated the point which the appellants rely on but did not agree with counsel’s contention. If the appellants’ point is sound, then we have no alternative except to reverse the judgment. In this regard it is only fair to point out that the respondents do not in their brief claim either that the point is obscure or insufficiently raised below.
Judgment should therefore be reversed and a new trial ordered, with costs to appellant to abide the event.
Ordway, J., concurs.